Exhibit 10.1

 

United Technologies Corporation

2005 Long Term Incentive Plan

 

Restricted Stock Award

 

Schedule of Terms

 

RESTRICTED STOCK AWARD

 

United Technologies Corporation (the “Corporation”) hereby awards certain
restricted shares of United Technologies Corporation common stock (“Award”),
subject to the terms set forth herein and the terms of the United Technologies
Corporation 2005 Long Term Incentive Plan (the “LTI Plan”). The recipient of the
Award (the “Recipient”), the number of shares awarded, the end of the restricted
holding period (the “Vesting Date”) and/or the date performance objectives
relative to the Award must be achieved (“Vesting Achievement Date”) are set
forth in the Statement of Award issued to the Recipient (the “Statement of
Award”). This Award will become effective upon the Recipient’s signing and
returning the appropriate portion of the Statement of Award to the Program
Administrator – Stock Options.

 

RESTRICTION ON TRANSFERABILITY

 

The certificate for the restricted shares of common stock of the Corporation or
the electronic records of such shares maintained by the Corporation’s transfer
agent will evidence the restriction prohibiting the Recipient, as registered
owner of the shares, from assigning, selling or otherwise transferring any
interest in the shares (the “Restriction”). The Restriction will be removed upon
satisfaction of vesting requirements, unless the restricted shares are forfeited
earlier, as provided herein.

 

VESTING

 

The Recipient will be entitled to sell or otherwise dispose of the shares at any
time after satisfying applicable vesting requirements. Vesting may be time
based, requiring continued employment for a specified period of time;
performance based, requiring achievement of specified performance objectives; or
a combination of time and performance based criteria. Awards may provide a time
based Vesting Date with the possibility of accelerated vesting if specified
performance objectives are achieved prior to such Vesting Date. If the



--------------------------------------------------------------------------------

Recipient’s employment with the Corporation is terminated prior to the Vesting
Date or Vesting Achievement Date (as applicable) or if performance objectives
are not satisfied by the Vesting Achievement Date, the Recipient will forfeit
the shares and will receive no value for such shares, except as provided for
under the “TERMINATION OF EMPLOYMENT” section that follows. If the recipient
engages in certain types of misconduct, vested shares may be cancelled without
payment and gains realized in prior sales of vested shares may be subject to
recapture by the Corporation (see “FORFEITURE OF INTERESTS AND GAINS,” below.)

 

SHAREHOLDER RIGHTS

 

During the period of time that the Restriction remains in effect, the Recipient
shall be the record owner of the shares represented by the Award and shall,
unless forfeited prior to the Vesting Date or Vesting Achievement Date, be
entitled to all rights of ownership with respect to the shares, including,
without limitation, the right to vote the shares and to receive any dividends
therein, except that the Recipient will not have the right to sell, transfer,
encumber, pledge or otherwise convey any interest in the shares.

 

TERMINATION OF EMPLOYMENT

 

In the event that the Recipient terminates employment prior to the Vesting Date
or Vesting Achievement Date, the Recipient’s rights in the Restricted Stock
Award shall be forfeited immediately unless the Committee, in its sole
discretion, acts to vest a Recipient in all, or a portion of, the Award.

 

NONASSIGNABILITY

 

During the period that the Restriction is in effect, no assignment or transfer
of any interest of the Recipient of any of the rights represented by the Award,
whether voluntary or involuntary, by operation or law or otherwise, shall be
permitted except by will or the laws of descent and distribution.

 

ADJUSTMENTS

 

If the Corporation effects a subdivision or consolidation of shares of common
stock or other capital readjustment, the payment of a stock dividend, or other
increase or reduction of the number of shares of outstanding common stock
without receiving consideration therefor in money, services or property, the
number of shares of common stock represented by an Award shall be adjusted in
the same manner and to the same extent as all other shares of common stock of
the Corporation.

 

CHANGE OF CONTROL

 

In the event of a change of control or restructuring of the Corporation, the
Committee on Compensation and Executive Development of the Corporation’s Board
of Directors (the “Committee”) may, in its discretion, take certain actions with
respect to outstanding Awards to assure fair and equitable treatment of LTI Plan
participants. Such actions may include: acceleration of the Vesting Date;
offering to purchase an outstanding Award from the holder for its equivalent
cash value (as determined by the Committee); or providing for other adjustments
or modifications to outstanding Awards as the Committee may deem appropriate.

 

For purposes of the Plan, a “change of control” means: (i) the acquisition of
20% of the Corporation’s outstanding voting shares by a person, entity or group
(as defined in Section 13(d)(3) of the Securities Exchange Act of 1934); (ii) a
change in the majority of the Board of Directors such that the members of the
new majority are not approved by two-thirds of the incumbent members; (iii) a
merger, reorganization, or consolidation or similar transaction resulting in a
business combination where shareowners before the transaction own less then 50%
of the new entity, or a person, entity or group owns 20% or more of the shares
of the new entity; or (iv) a dissolution or liquidation of the Corporation.

 

NOTICES

 

Every notice or other communication relating to the LTI Plan, the Award or this
Schedule of Terms shall be delivered electronically or mailed to or delivered to
the party for whom it is intended at such address as may from time to time be
designated by such party. Notices by the Recipient to the Corporation shall be
mailed to or delivered to the Corporation at its office at United Technologies
Building, MS504, Hartford, CT 06101, Attention: Program Administrator – Stock
Options, or emailed to stockoptionplans@utc.com and all notices by the
Corporation to the Recipient shall be transmitted to the Recipient’s email
address or mailed to his or her address as shown on the records of the
Corporation.

 

ADMINISTRATION

 

Awards granted pursuant to the LTI Plan shall be interpreted and administered by
the Committee provided, however, that awards to non-employee directors shall be
administered by the Committee on Nominations and Governance. The Committee shall
establish such procedures as it deems necessary and appropriate to administer
Awards in a manner that is consistent with the terms of the LTI Plan.



--------------------------------------------------------------------------------

Pursuant to the terms of the LTI Plan, the Committee may delegate to employees
of the Corporation its authority and responsibility to grant, administer and
interpret Restricted Stock Awards. Subject to certain limitations, the Committee
has delegated to the Chief Executive Officer the authority to grant Restricted
Stock Awards, and has further delegated the authority to administer and
interpret such Awards to the Senior Vice President, Human Resources and
Organization, and to such subordinates as he or she may further delegate, except
that Awards to employees of the Corporation who are either reporting persons
under Section 16 of the Securities Exchange Act of 1934 (“Insiders”) or members
of the Corporation’s Executive Leadership Group will be granted, administered,
and interpreted exclusively by the Committee and awards to non-employee
directors will be granted, administered and interpreted exclusively by the
Committee on Nominations and Governance.

 

PAYMENT BY RECIPIENT

 

Except as provided under the caption “TAXES/WITHHOLDING” below, no payment shall
be required of the Recipient at the time he or she receives a Restricted Stock
Award or at the time the Restriction is removed.

 

TAXES/WITHHOLDING

 

The Recipient shall be responsible for any income or other tax liability
attributable to any Award (including any dividends therein). The Committee shall
take such steps as are appropriate to assure compliance with applicable federal,
state and local tax withholding requirements with respect to the grant of the
Award or the removal of any Restriction. The Corporation shall, to the extent
permitted by law, have the right either to withhold directly from any payment or
delivery of shares due the Recipient or from the Recipient’s regular
compensation or shall require, as a condition of the removal of the Restriction,
the payment by the Recipient of all federal, state and local taxes of any kind
required by law to be withheld with respect to any Award.

 

RIGHT OF DISCHARGE RESERVED

 

Nothing in this or any Award made pursuant thereto shall confer upon any
Recipient the right to continue in the employment or service of the Corporation
or any affiliate thereof for any period of time or affect any right that the
Corporation or any subsidiary or division may have to terminate the employment
or service of such Recipient at any time for any reason.

 

FORFEITURE OF INTERESTS AND GAINS

 

Restricted shares, whether or not vested, shall be forfeited and a Recipient
will be obligated to repay gains realized from the sale of shares if the
Recipient is terminated for “cause” or if during the twelve month period
following termination the Recipient solicits any employee of the Corporation for
a position outside of the Corporation or publicly disparages the Corporation or
otherwise makes statements materially detrimental to the interests of the
Corporation. Termination for cause means criminal conduct involving a felony in
the U.S. or the equivalent of a felony under the laws of other countries,
material violations of civil law related to the Recipient’s job
responsibilities, fraud, dishonesty, self-dealing, breach of the Recipient’s
intellectual property agreement or willful misconduct that the Committee
determines to be injurious to the Corporation. In the event of termination for
cause, or if, following termination, the Corporation determines that the
Recipient engaged in conduct that constituted the basis for termination for
cause, or if the Recipient engages in prohibited disparagement or solicitation
of employees following termination, the Recipient shall be obligated to repay
all gains realized from LTI Plan awards during the 12 month period preceding the
earlier of the date of termination for cause, the date of the relevant
misconduct, or the date the misconduct is discovered, as applicable.

 

NATURE OF PAYMENTS

 

All Awards made pursuant to the LTI Plan are in consideration of services
performed for the Corporation or affiliate employing the Recipient. Any gains
realized pursuant to such Awards constitute a special incentive payment to the
Recipient and shall not be taken into account as compensation for purposes of
any of the employee benefit plans of the Corporation or any affiliate.

 

INTERPRETATIONS

 

This Schedule of Terms and each Statement of Award are subject in all respects
to the terms of the LTI Plan. In the event that any provision of this Schedule
of Terms or any Statement of Award is inconsistent with the terms of the LTI
Plan, the terms of the LTI Plan shall govern. Any question of interpretation or
administration arising under this Schedule of Terms or any Statement of Award
shall be determined by the Committee or its delegate, such determination to be
final and conclusive upon all parties in interest.



--------------------------------------------------------------------------------

AWARDS NOT TO AFFECT OR BE AFFECTED BY CERTAIN TRANSACTIONS

 

Restricted Stock Awards shall not affect in any way the right or power of the
Corporation or its shareholders to effect (a) any or all adjustments,
recapitalizations, reorganizations or other changes in the Corporation’s capital
structure or its business, (b) any merger or consolidation of the Corporation,
(c) any issue of bonds, debentures, preferred or prior preference stocks holding
any priority or preference to, or otherwise affecting the common stock of the
Corporation or the rights of holders of such common stock, (d) the dissolution
or liquidation of the Corporation, (e) any sale or transfer of all or any part
of its assets or business, or (f) any other corporate act or proceeding.

 

Except as otherwise expressly provided in this Schedule of Terms, the issue by
the Corporation of shares of stock of any class, or securities convertible into
shares of stock of any class, for cash or property, or for labor or services,
either upon direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Corporation
convertible into such shares or other securities, shall not affect and no
adjustment by reason thereof shall be made with respect to the number of
outstanding shares subject to an Award hereunder.

 

GOVERNING LAW

 

The LTI Plan, this Schedule of Terms, and each Statement of Award shall be
governed by and construed in accordance with the laws of the State of Delaware.